EXHIBIT 10.6
 
Confidential treatment has been requested for portions of this exhibit.  The
copy filed herewith omits the information subject to the confidentiality
request.  Omissions are designated as [***].  A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.


ADVENTURE ENERGY-REBELL OIL
TURNKEY DRILLING CONTRACT


THIS AGREEMENT made and entered into this the 10th day of March, 2009, by and
between Adventure Energy, Inc. a Florida Corporation, of 33 6th Street South,
Suite 600, St. Petersburg, FL 33701, hereafter referred to as “OPERATOR” and
Rebell Oil of Kentucky, a Kentucky Limited Liability Company, of 396 J. Bell Rd,
Edmonton, KY 42129, hereinafter referred to as “CONTRACTOR”.


IN CONSIDERATION of the mutual promises, conditions and agreements herein
contained and the specifications and special provisions set forth in Exhibit “A”
attached hereto and made a part hereof (the “Contract”), Operator engages
Contractor as an independent contractor to drill the hereinafter designated
wells in search of oil or gas on a Turnkey basis.


For the purposes hereof the term “Turnkey” or Turnkey Basis” means Contractor
shall furnish the equipment, labor and perform services as herein provided to
drill wells, as specified by Operator, to the Turnkey Depth.  Subject to terms
and conditions hereof, payment to Contractor at a stipulated price is provided
for herein.  While drilling on a Turnkey Basis Contractor shall direct,
supervise and control drilling operations and assumes certain liabilities to the
extent specifically provided for herein.
 
1.
LOCATION OF WELL #1   Well name and Number: J.L. Blaydes     Well#1            
    Parish/County: Metcalfe
State:
Kentucky
Field Name:
                  Well location and land description: East Fork USGS Quadrangle
160 acres        

 
 
LOCATION OF WELL #2   Well name and Number: J.L. Blaydes     Well#2            
    Parish/County: Metcalfe
State:
Kentucky
Field Name:
                  Well location and land description: East Fork USGS Quadrangle
160 acres        

 
 
LOCATION OF WELL #3   Well name and Number: J.L. Blaydes     Well#3            
    Parish/County: Metcalfe
State:
Kentucky
Field Name:
                  Well location and land description: East Fork USGS Quadrangle
160 acres        

 
 
1

--------------------------------------------------------------------------------

 
 
 
LOCATION OF WELL #4   Well name and Number: J.L. Blaydes     Well#4            
    Parish/County: Metcalfe
State:
Kentucky
Field Name:
                  Well location and land description: East Fork USGS Quadrangle
160 acres        



 
LOCATION OF WELL #5   Well name and Number: J.L. Blaydes     Well#5            
    Parish/County: Metcalfe
State:
Kentucky
Field Name:
                  Well location and land description: East Fork USGS Quadrangle
160 acres        

 
The above is for well and Contract identification only and Contractor assumes no
liability whatsoever for a proper survey or location stake on Operator’s lease.


2. 
COMMENCEMENT DATE:

Contractor agrees to use reasonable efforts to commence operations for the
drilling of the well by 25th day March 2009, or earlier at the request of the
Operator.


3. 
DEPTH

Subject to provisions hereof, the wells shall be drilled to the depth specified
below:


Turnkey Depth:  The well shall be drilled up to 2000 feet or ____________ of the
_________________ formation, or the depth at which the _____________ inch casing
or liner set, whichever is the lesser depth, which will herein be referred to as
the Turnkey Depth.


4.
TURNKEY AMOUNT, REIMBURSABLE COSTS TO CONTRACTOR:

Contractor shall be paid as follows for the work performed hereunder.


Turnkey amount: For work performed on Turnkey Basis as herein provided the
amount will be $[***]for a well from 1001’ up to 2000’ and $[***]for a well up
to 1000’.


Reimbursable Costs: Operator shall reimburse Contractor for the costs of
material, equipment, work or services which are to be furnished by Operator as
provided for herein but which for convenience are actually furnished by
Contractor at Operator’s request, plus ___________________ percent for such cost
of handling.  When, at Operator's request and with Contractor's agreement, the
Contractor furnishes or subcontracts for certain items or services which
Operator is required herein to provide, for purposes of the indemnity and
release provisions of this Contract said items or services shall be deemed to be
Operator furnished items or services. Any subcontractors so hired shall be
deemed to be Operator's contractor, and Operator shall not be relieved of any of
its liabilities in connection therewith.
 
 
2

--------------------------------------------------------------------------------

 


5. 
TIME OF PAYMENT:

Payment is due by Operator to Contractor as follows:


Turnkey Basis: Payment becomes due for all Turnkey services specified in this
Contract per stated schedule as follows:


Upon completed and signed Turnkey Contract, deposit of $10,000 is required.


Invoices for remainder of contract are due upon presentation to Operator and
Operator’s acceptance of work performed at the completion of each well.


6. 
TURNKEY COMMITMENTS AND LIABILITY:



  6.1  
Upon completion by Contractor of all operations to be performed by it under the
Turnkey Basis, Contractor shall notify Operator of such completion by noting the
date and hour of such completion upon the daily drilling report form required by
Subparagraph 7.1 hereof. No later than twenty-four (24) hours after Operator's
receipt of such notification, Operator shall advise Contractor in writing of any
objections it may have with respect to Contractor's performance hereunder
Operator's failure to so object to Contractor's performance within the specified
period shall be conclusive proof of Operator's acceptance of the well and
Contractor's performance hereunder.



  6.2  
In connection with the work to be performed hereunder, Contractor shall carry
Workman’s Compensation Insurance to fully comply with the laws of said state in
which such work is to be performed and shall comply with all applicable
environmental laws. Contractor shall contain all fuel or oil spills associated
with the drilling of this well or wells. Location shall be kept clean and
Contractor shall require hard hats and steel-toe boots of its employees.
Contractor shall not allow smoking or use of flammable equipment within 150 feet
of well during drilling, cementing, or logging operations. Contractor shall not
allow any unauthorized personnel nor knowingly allow anyone to use illegal drugs
or alcohol on the premises.



  6.3  
Contractor agrees to pay all valid claims for labor, material, services, and
supplies to be furnished to Contractor hereunder, and agrees to allow no lien by
such third parties to be fixed upon the lease, the well, or other property of
Operator or the land upon which said well(s) is located.



  6.4  
Upon acceptance of the work by Operator pursuant to Subparagraph 6.1
hereinabove, all risk of loss with respect to the well(s) drilled hereunder and
goods and services provided by Contractor shall pass to Operator.  Contractor
shall have no liability for any defects in such completed operations.
Notwithstanding anything else contained herein to the contrary, Operator accepts
all material, supplies, equipment and services furnished or performed by
Contractor as is and where is.  CONTRACTOR MAKES NO WARRANTY, EXPRESSED OR
IMPLIED, AS TO THE MERCHANTABILITY, OR FITNESS OF ANY MATERIALS, SUPPLIES OR
EQUIPMENT FOR ANY PURPOSE. NO WARRANTY OF GOOD AND WORKMANLIKE PERFORMANCE IS
GIVEN BY THE CONTRACTOR BY VIRTUE OF THIS CONTRACT FOR ANY PERFORMANCE ACCEPTED
BY OPERATOR

 
 
3

--------------------------------------------------------------------------------

 
 
7. 
REPORTS TO BE FURNISHED BY CONTRACTOR:



  7.1  
Contractor shall keep and furnish to Operator an accurate report of the work
performed and formations drilled on the IADC-API Daily Drilling Report or other
form acceptable to Operator.  A legible copy of said form shall be furnished by
Contractor to Operator via e-mail at wa@adventureenergy.com or via fax at
815-846-0755.



  7.2  
Delivery tickets, if requested by Operator, covering any material or supplies
furnished by Operator shall be turned in each day with the daily drilling
report.  The quantity and description of materials and supplies so furnished
shall be checked by Contactor.



8. 
INGRESS AND EGRESS TO LOCATI0N:

Operator hereby assigns to Contractor Operator’s rights of ingress and egress
with respect to the tract of land where the well(s) is (are) to be located for
the performance by Contractor of all work contemplated by this Contract.  Should
Contractor be denied free access to the location(s) for any reason not
reasonably within Contractor’s control, any time lost by Contractor as a result
of such denial shall be paid for at the applicable rate in keeping with the
stage of operations at that time.  In the event there are any restrictions,
conditions, or limitations in Operator's lease, which would affect the free
right of ingress and egress to be exercised by Contractor, its employees or
subcontractors hereunder, Operator agrees to timely advise Contractor in writing
with respect to such restrictions, conditions, or limitations, and Contractor
agrees to observe same.


9.
INDEPENDENT CONTRACTOR RELATIONSHIP AND OPERATOR'S REPRESENTATIVE:



  9.1  
In the performance of the work herein contemplated.  Contractor is an
Independent Contractor, with the authority to control and direct the performance
of the details of the work, Operator being only interested in the final results
obtained.  The work shall meet the approval of Operator and be subject to the
right of inspection and supervision herein provided.  Operator shall not
unreasonably withhold approval of all such work, when performed by Contractor in
accordance with the generally accepted practices and methods customary in the
industry.



  9.2  
Operator shall be privileged to designate a representative or representatives
who shall at all time have access to the premises for the purpose of observing
tests or inspecting the work of Contractor.   Such representative or
representatives shall be empowered to act for Operator in all matters relating
to the work herein undertaken and Contractor shall be entitled to rely on the
orders and directions issued by such representative or representatives as being
those of Operator.



10. 
NO WAIVER EXCEPT IN WRITING:



It is fully understood and agreed that none of the requirements of this Contract
shall be considered as waived by either party unless the same is done in
writing.


11.
INFORMATION CONFIDENTIAL:



Upon written request by Operator, information obtained by Contractor in the
conduct of drilling operations on this well, including, but not limited to,
depth, formations penetrated, the results of coring, testing, and surveying,
shall be considered confidential and shall not be divulged by either party or
its employees, to any other person, firm or corporation.
 
 
4

--------------------------------------------------------------------------------

 


12. 
ENTIRE AGREEMENT:



This Contract constitutes the full understanding of the parties, and a complete
and exclusive statement of the terms of their agreement, and shall exclusively
control and govern all work performed hereunder.   All representations, offers,
and undertakings of the parties made prior to the effective date hereof, whether
oral or in writing, are merged herein, and no other contracts, agreements or
work orders, executed prior to the execution of this Contract, shall in anyway
modify, amend, alter or change any of the terms or conditions set out herein.
 



 
OPERATOR:
Adventure Energy, Inc.
 

 

 
By:
/s/ Wayne Anderson
           
Title:
President  
           
Date:
March 16, 2009  

 

 
OPERATOR:
Rebell Oil of KY LLC.  

 

 
By:
/s/ Ricky Bell 
           
Title:
President – Owner
           
Date:
March 10, 2009  




--------------------------------------------------------------------------------

 


 
*** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

 
 
5